Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-60192-CIV-SINGHAL/VALLE

   SHANE VILLARINO, LAURA J.
   JOHNSON, JEFFERY MONDY,
   and JEROME GUNN, on behalf of
   themselves and all others similarly situated,

         Plaintiffs,

   v.

   PACESETTER PERSONNEL SERVICE, INC.,
   a Texas profit corporation; PACESETTER
   PERSONNEL SERVICE OF FLORIDA, INC.,
   a Florida profit corporation, and FLORIDA
   STAFFING SERVICE, INC., a Florida
   profit corporation,

        Defendants.
   _______________________________/

                                            ORDER

         THIS CAUSE has come before the Court upon the Plaintiffs’ Expedited Motion for

   Conditional Certification of FLSA Collective Action and to Permit Notice (DE [151]). The

   Court has reviewed the Motion, the opposing and supporting memoranda, the applicable

   law, and is otherwise fully advised.     For the reasons set forth below, the Motion

   GRANTED in part and DENIED in part.

   I.    BACKGROUND

         Plaintiffs Shane Villarino, Laura J. Johnson, Jeffery Mondy, and Jerome Gunn

   (collectively, “Plaintiffs”) filed a four-count First Amended Collective and Class Action

   Complaint (DE [152]) (“Complaint”) on behalf of themselves and all others similarly

   situated for unpaid overtime and minimum wages under the Fair Labor Standards Act
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 2 of 13




   (“FLSA”) and Florida’s Minimum Wage Act (“FMWA”). They also seek damages for

   violations of the Florida Labor Pool Act (“FLPA”). In addition to the four named Plaintiffs,

   approximately 130 “opt-in Plaintiffs” have submitted Notices of Consent to Join the action

   as parties (DE [164] - [170], [233] –[236], [240], [241], [243], and [246]). Defendants

   Pacesetter Personnel Service, Inc., Pacesetter Personnel Service of Florida, Inc., Florida

   Staffing Service, Inc., and Tampa Service Company (collectively “Defendants” or

   “Pacesetter”) deny liability.

          Plaintiffs are daily unskilled laborers and Defendants are personnel staffing or

   “temporary labor” companies which supply general laborers on a temporary/long-term

   basis to third-party corporate or governmental entity clients. (DE [152], ¶ 1). Defendants

   operate from 35 different locations across Florida, Texas, and Georgia, and provide

   laborers to “hundreds, if not thousands” of different job sites. Plaintiffs claim Defendants

   operate in a similar manner in all locations and regularly failed to pay overtime and

   minimum wages. Plaintiffs identify three separate policies or practices that led to the

   alleged failure to pay minimum and overtime wages: (1) under-reporting of hours worked;

   (2) failing to pay for waiting/travel time between Defendants’ job hall to job locations; and

   (3) charging “on some days” for use of company-issued equipment (DE [152], ¶¶ 71-74).

          The present motion seeks conditional certification of the following collectives:

                 All hourly-paid “daily ticket” general labor employees who
                 have worked for Pacesetter at any time within the three
                 (3) years preceding April 30, 2020, up to the present [the
                 “minimum wage collective”]; and

                 All hourly-paid “daily ticket” general labor employees who
                 have worked for Pacesetter at any time within the three
                 (3) years preceding April 30, 2020, up to the present, who
                 worked in excess of 40 hours in a workweek in one or
                 more workweeks [the “overtime collective”].

                                                2
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 3 of 13




   Plaintiffs also seek approval of the form of notice to be provided to the members of the

   proposed collective class. Defendants oppose conditional certification of the proposed

   class and, in the event of certification, oppose the form of the notice proposed by Plaintiffs.

   II.    LEGAL STANDARD

          The FLSA grants employees the right to bring a collective action for unpaid

   minimum wages or unpaid overtime compensation on behalf of similarly situated

   employees who opt in:

                 An action to recover the liability prescribed in either of the
                 preceding sentences may be maintained against any employer
                 (including a public agency) in any Federal or State court of
                 competent jurisdiction by any one or more employees for and in
                 behalf of himself or themselves and other employees similarly
                 situated. No employee shall be a party plaintiff to any such action
                 unless he gives his consent in writing to become such a party
                 and such consent is filed in the court in which such action is
                 brought.

   29 U.S.C. § 216(b) (emphasis added). The Eleventh Circuit uses a “suggested” two-

   tiered approach to collective actions. In the first step – conditional certification – the court

   determines whether a court-approved notice of the action will be sent to employees.

   Mickles on behalf of herself v. Country Club, Inc., 887 F.3d 1270, 1277 (11th Cir. 2018)

   (quoting Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013). This decision

   is generally made before discovery and is “usually based only on the pleadings and any

   affidavits which have been submitted.” Cameron–Grant v. Maxim Healthcare Servs., Inc.,

   347 F.3d 1240, 1243 n. 2 (11th Cir. 2003).            At this stage, the plaintiff need only

   demonstrate the existence of a similarly situated class. Pena v. Handy Wash, Inc., 28 F.

   Supp. 3d 1289, 1294–95 (S.D. Fla. 2014), as amended (July 3, 2014) (citations omitted).

   If the court finds the existence of a similarly situated class, it will conditionally certify the

                                                  3
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 4 of 13




   class and putative class members are given notice and the opportunity to opt-in. Mickles,

   887 F.3d at 1276.

              The second tier – the factual determination stage – takes place after discovery is

   completed and the matter is ready for trial. Id. “At this stage, the court has more

   information and makes a factual determination of the similarly-situated question.” Id. If

   the employees are not similarly situated, the court will decertify the class, dismiss the opt-

   in plaintiffs without prejudice, and proceed to trial with the original plaintiffs. Id.

   III.      ANALYSIS

          Plaintiffs’ Motion addresses the first tier and seeks conditional certification of two

   classes, as well as approval and issuance of the notice to other employees.                  To

   conditionally certify the action, the court must determine whether (1) there are additional

   potential plaintiffs who are likely to opt in and (2) the potential plaintiffs are substantially

   similar “with respect to their job requirements and with regard to their pay provisions.”

   Dybach v. Florida Dept. of Corrections, 942 F.2d 1562, 1567-68 (11th Cir. 1991).

          A. Potential Opt-In Employees.

             Over 100 plaintiffs have filed Notices of Consent to join the case (DE [164] to [170])

   and ten of those opt-in plaintiffs have submitted affidavits in support of the conditional

   certification (DE [151-3] to [151-13]). Each of the affidavits are from employees who work

   from Defendants’ Fort Lauderdale location. The requirement of additional potential

   plaintiffs is clearly met in this case, at least for the Fort Lauderdale location. Brooks v. A.

   Rainaldi Plumbing Inc., 2006 WL 3544737 (M.D. Fla. Dec. 8, 2006) (recognizing that even

   a single affidavit or consent to join by another individual meets the requirement).




                                                   4
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 5 of 13




          Named Plaintiff Jeffery Mondy testified he worked in Texas and Pensacola, Florida

   prior to August 2019 (DE [151-3]). Mondy’s generalized statement that he knows of other

   daily ticket general laborers who would be interested in joining this lawsuit does not,

   however, support the conclusion that there are employees outside of Fort Lauderdale

   who would join the suit. Without specifically identifying the “numbers, interest, and

   identifiable” employees from other locations who would actually join if this action were

   conditionally certified, Mondy’s statements are speculative, vague, and conclusory, and

   are not entitled to weight. See Wooton v. Steelmaster Industries, Inc., 2019 WL 2423786,

   at *3 (M.D. Fla. Jun. 10, 2019) (vague and conclusory affidavits do not establish existence

   of additional employees who want to join the action).

          Plaintiffs have submitted no affidavits from employees who worked from other

   locations. By contrast, Defendants have submitted 23 affidavits (DE [173-4] to [173-27])

   from individuals who worked from Defendants’ Fort Lauderdale, Miami, Atlanta, and

   Homestead locations and who deny having suffered any FLSA violations. Based on the

   record before it, the Court concludes that Plaintiffs have failed to establish that there are

   other potential plaintiffs from locations outside of Fort Lauderdale who desire to opt in.

   See Pendlebury v. Starbucks Coffee Co, 2005 WL 84500, at *3 (S.D. Fla. Jan. 3, 2005)

   (affidavits from individuals who worked at seven locations in four different states

   supported certification of nationwide collective action). If conditional certification is to be

   granted, it will be limited to Defendants’ Fort Lauderdale, Florida, location.

      B. Similarly Situated Employees

      The second issue in the two-tier analysis is whether the potential plaintiffs are

   “substantially similar” so as to justify conditional certification. Defendants argue that



                                                 5
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 6 of 13




   Plaintiffs have failed to meet the substantially similar requirement and ask the Court not

   to conditionally certify the class. Plaintiffs respond that the standard at this stage is light,

   and that the factual determination of whether the opt-in plaintiffs are substantially similar

   should be made at the close of discovery.

       “The FLSA does not define how similar the employees must be, nor has the Eleventh

   Circuit adopted a precise definition of ‘similarly situated.’” Franco-Hernandez v. S. Valley

   Fruit & Vegetable, Inc., 2015 WL 500828, at *3 (M.D. Ga. Feb. 5, 2015) (citing Morgan v.

   Family Dollar Stores, 551 F.3d 1233, 1259 (11th Cir.2008)). The “similarly situated”

   requirement “is more elastic and less stringent than the requirements found in Rule 20

   (joinder) and Rule 42 (severance).” Grayson v. K Mart Corp., 79 F.3d 1086, 1095 (11th

   Cir. 1996). “The cases in which conditional certification has been granted or upheld are

   clear that the ‘similarly situated’ standard at this stage is lenient, plaintiff's burden is not

   heavy, the evidence needed is minimal and the existence of some variations between

   potential claimants is not determinative of lack of similarity.” Camp v. The Progressive

   Corp., 2002 WL 31496661, at *4 (E.D. La. Nov. 8, 2002) (citing Hipp v. Liberty Nat’l Life

   Ins. Co., 252 F.3d 1208, 1217-19 (11th Cir. 2001). “The plaintiff's burden is ‘less lenient’

   at the second stage because ‘[a]t this point, the district court has a much thicker record

   than it had at the notice stage, and can therefore make a more informed factual

   determination of similarity.’” Gelber v. Akal Sec., Inc., 2016 WL 8678059, at *3 (S.D. Fla.

   Oct. 5, 2016), report and recommendation adopted, 2016 WL 8678541 (S.D. Fla. Oct. 27,

   2016).

       Nonetheless, even under this lenient standard, plaintiffs still have “the burden of

   demonstrating a reasonable basis for crediting their assertions that aggrieved individuals



                                                  6
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 7 of 13




   existed in the broad class that they proposed.” Hayes v. Singer Co., 696 F.2d 884, 887

   (11th Cir. 1983). “The plaintiffs may meet this burden, which is not heavy, by making . . .

   detailed allegations supported by affidavits which successfully engage defendants'

   affidavits to the contrary.” Grayson v. K Mart Corp., 79 F.3d 1086, 1097 (11th Cir. 1996)

   (internal quotations omitted). In considering whether employees are “similarly situated,

   courts commonly consider five factors at the notice stage: (1) whether the plaintiffs held

   the same job title; (2) whether they worked in the same geographic location; (3) whether

   the alleged violations occurred during the same time period; (4) whether plaintiffs were

   subjected to the same policies and practices, and whether the policies and practices were

   established in the same manner and by the same decision maker; and (5) the degree to

   which the actions constituting the claimed violations are similar. See, e.g., Smith v.

   Tradesmen Int’l, Inc., 289 F. Supp. 2d 1369, 1372 (S.D. Fla. 2003).

          The Declarations submitted by Plaintiffs (DE [151-3] to [151-13]) attest that the

   conditional class members are general unskilled laborers who are assigned by

   Defendants to various job sites each day. At the start of the day, the laborers check in at

   Defendants’ site, wait in the office until they are given their work assignments and “daily

   tickets,” receive transportation options, and are given the necessary tools and equipment

   for the days’ job. At the end of the day, the laborers return to Defendants’ site, submit

   their daily time sheets, clean and return the tools and equipment, and receive their

   paychecks. 1 The Declarants state they were required to take the transportation arranged

   or scheduled by Defendants and that they were not compensated for the time spent



   1Some Declarants also worked at times on “weekly tickets” whereby they would report directly to their
   assigned job site in the morning and head directly home at the end of the day instead of going to
   Defendants’ offices each day. See, e.g., DE [151-4], n.1.

                                                    7
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 8 of 13




   traveling to and from the daily job locations. They also state that on “numerous occasions”

   they were charged “travel deductions” in excess of $3 per day for transportation, and that

   “sometimes” they were charged for the use of the tools and equipment, all of which

   reduced their wages below minimum wage. In addition, the Declarants state that the time

   recorded on the daily tickets and their pay stubs often did not correlate to the time they

   actually worked and they were not paid for overtime. More specifically, each Declarant

   stated that he/she typically worked nine to ten hours a day or between forty and sixty

   hours a week, but their daily pay stubs were only for seven or eight hours per day.

           Except for minor differences – the Declarant’s name, term of employment, and

   mode of transportation used – the Declarations are identical. 2 These types of “carbon

   copy” affidavits are not looked upon with favor:

                   Initially, the Court observes that the Plaintiffs’ Declarations
                   are carbon copies of each other. Aside from the declarant’s
                   name, place and duration of employment, and a slight
                   variation in paragraph 7, the Declarations are completely
                   identical.      This Court, like other courts, “strongly
                   disapproves” of the use of such boilerplate and “cookie
                   cutter” Declarations in this context. Such disapproval is
                   particularly pronounced in this case because by submitting
                   identical Declarations for [ten] different individuals . . . the
                   Plaintiffs have elected to cast their allegations in the most
                   generalized terms, entirely devoid of particularity. Thus,
                   while the Plaintiffs may be correct that their Declarations
                   present a “consistent story,” it is a story without detail and,
                   thus, without [much] probative value.

   Holmes v. Quest Diagnostics, Inc., 2012 WL 12876965, at *2 (S.D. Fla. Jun. 14, 2012).

           For instance, the Declarants’ factual statements are couched as “usually,” or

   “often,” or “typical.” The Declarations offer no specific examples of instances of being


   2 The estimated number of hours worked in a week varied minimally in the affidavits, and are all found in
   ¶ 25: “at least 45 to 50 hours a week” (DE [151-12]); “at least 45-60 hours a week” (DE [151-9]); “at least
   45-50 hour a week” (DE [151-5])

                                                       8
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 9 of 13




   charged for work equipment or of being charged more than $3.00 for transportation, other

   than to say “often” or “on numerous occasions.          Likewise, the Declarants give no

   indication of where, when, or how often they worked overtime hours but did not receive

   overtime pay.

          Defendants responded with numerous Declarations of executives and daily

   laborers (DE [173-1] to [173-27]).      Marc Plotkin, the Executive Vice President of

   Pacesetter Personnel Services, explains that all daily ticket workers are paid overtime in

   the form of two checks. The first is a check for daily “straight hours,” which is the hourly

   rate for time worked. The following week Pacesetter runs a report on overtime and issues

   a second set of checks for the “half time” payments (DE [173-1], ¶ 5). The daily ticket

   workers receive the second check the following week. Plaintiffs’ Declarations are silent

   on receiving “half time” payments and they do not engage with that explanation in their

   reply brief.

          Amarilys Bonilla is the Regional Vice President of Pacesetter Personnel Services

   for South and Central Florida.       She oversees offices in Homestead, Miami, Fort

   Lauderdale, West Palm Beach, Stuart, Orlando, and Kissimmee. Bonilla explained that

   transportation for workers is voluntary at all locations (DE [173-2] ¶ 7). Ms. Bonilla stated

   that all daily ticket workers are free to take their own transportation to the job site. Vans

   are available in Miami, Fort Lauderdale, West Palm Beach, and Orlando for those who

   need rides. Other locations offer bus passes, public transportation, and carpools for

   workers who do not have their own means of transportation. By contrast, the opt-in

   Plaintiffs’ Declarations state that they were “often made to wait an hour or more at




                                                9
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 10 of 13




   Pacesetter’s offices each morning before being transported to the job site” and that they

   had no choice but to take the transportation arranged by Defendants (DE [151-6], ¶ 13).

          Defendants also submitted Declarations from numerous daily ticket workers who

   worked from various Florida locations (DE [173-4] to [173-27]). These workers state that

   they completed an Employment Contract and Transportation Agreement at their first visit

   to Defendants’ offices. Although neither party has submitted a copy of the Employment

   Contract and Transportation Agreement, every Declaration submitted by Defendants

   stated the daily workers were free to provide their own transportation, take a bus or Uber,

   the Pacesetter van or ride with a co-worker. Id. ¶ 3. These workers state that the charge

   for taking the van or riding with a co-worker is $1.50 each way and they have never been

   charged more than $3.00 for daily transportation.     Although some of the workers state

   they have not worked overtime, those who have testify that they are paid time and a half

   for any hours worked over forty in a week. See (DE [173-16], ¶ 11). It appears from

   review of both parties’ Declarations that employees are not paid for travel or shop time;

   rather, the daily ticket workers’ hours are based upon the time spent working at the

   assigned job sites.

      C. Conditional Certification

      “The legal foundation for approving notice to potential § 216(b) claimants is the benefit

   to the judicial system obtained through the “efficient resolution in one proceeding of

   common issues of law and fact arising from the alleged discriminatory activity.”

   Henderson v. Holiday CVS, LLC, 2010 WL 1854111, at *2 (S.D. Fla. May 11, 2010)

   (quoting LaRoche, Inc. v. Sperling, 493 U.S. 165, 170, 172 (1989) (holding that notice

   avoids “duplicative suits”). “Courts require, therefore, that plaintiffs demonstrate there is



                                                10
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 11 of 13




   a reasonable basis to conclude that they and other members of the proposed class have

   been treated in a similarly illegal manner.” Id. (citing Hipp, 252 F.3d at 1218 (plaintiffs'

   proof must support the existence of “class-wide discrimination”). A plaintiff can meet this

   burden of proof by demonstrating a common policy, plan or scheme that creates a pattern

   of alleged violations, or in the absence of policy or plan, she must show some degree of

   commonality between her own claims and the claims of her proposed class, “beyond the

   mere facts of job duties and pay provisions[.]” Horne v. United Servs. Auto. Ass'n, 279

   F.Supp.2d 1241, 1234 (M.D.Ala.2003); Henderson v. Holiday CVS, LLC, 2010 WL

   1854111, at *2 (S.D. Fla. May 11, 2010).

      Defendants argue that the Declarations submitted by them refute the statements in

   Plaintiffs’ Declarations and, therefore, Plaintiffs have failed to establish that the opt-in

   Plaintiffs are similarly situated. “In order to adopt that argument, the Court would have to

   indulge in a fact-finding determination on the merits, which is improper at this stage of the

   litigation.” Henderson, 2010 WL 1854111 at *3; Grayson, 79 F.3d at 1099 n. 17 (“At this

   first stage, however, the court does not make credibility determinations or resolve

   contradictory evidence presented by the parties.”). The affidavits on file illustrate a

   common scenario that the Plaintiffs who worked from Defendants’ Fort Lauderdale,

   Florida office were required to take employer-supplied transportation and were not paid

   for waiting time. Whether such a scheme existed may or may not be established through

   further discovery. But at this stage in the proceedings, Plaintiffs have established grounds

   for conditional certification of a class of employees who worked at the Fort Lauderdale,

   Florida office.




                                                11
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 12 of 13




            The Court finds that Plaintiffs have failed to establish a basis for conditional

   certification for any areas outside of Fort Lauderdale. The affidavits submitted were from

   Fort Lauderdale employees; no affidavits with any specificity were submitted by

   employees who work in other locations and Defendants have established by affidavit that

   the same policy alleged by the Fort Lauderdale employees did not exist in other offices.

   Plaintiffs have not met their burden of establishing that employees at other locations were

   similarly situated. Accordingly, conditional certification will be limited to the Fort

   Lauderdale location. See Martinez, 2016 WL 455394, at *6 (S.D. Fla. Feb. 5, 2016)

   (conditional certification limited to one location where plaintiffs failed to establish

   employees in other locations were similarly situated).

         D. Notice

            Plaintiffs have submitted a proposed notice to be issued to the collective class.

   Defendants object to the form of the proposed notice and disagree with Plaintiffs’

   suggested notice period, modes of delivery, and consent form. The Court has considered

   the parties’ arguments and finds as follows: (1) the opt-in period shall be 60 days; (2)

   notice should be mailed to putative class members’ last known address; (3) no reminder

   notice will be sent; and (4) the parties shall confer on the form of the notice.

   IV.     CONCLUSION

               Fort the reasons set forth above, it is hereby ORDERED AND ADJUDGED as

   follows:

               1. Plaintiffs’ Motion for Conditional Certification (DE [151]) is GRANTED IN

                     PART AND DENIED IN PART.




                                                12
Case 0:20-cv-60192-AHS Document 256 Entered on FLSD Docket 03/19/2021 Page 13 of 13




            2. The Court will allow notice and opportunity to opt-in to the following

                 collective classes:

                 All hourly-paid “daily ticket” general labor employees who
                 have worked for Pacesetter’s Fort Lauderdale, Florida,
                 location at any time within the three (3) year period from
                 consenting to be included in this collective action.

                 All hourly-paid “daily ticket” general labor employees who
                 worked in excess of forty hours in a workweek in one or more
                 workweeks at Pacesetter’s Fort Lauderdale, Florida, location
                 at any time within the three (3) year period from consenting
                 to be included in this collective action.

            3. The parties shall confer and make every attempt to reach a

                 consensus on the language of the notice prior to requesting Court

                 intervention.   Plaintiff shall file a motion for approval of the

                 proposed notice within fourteen days of the date of this Order. If

                 the parties have been unable to agree on the form and content of

                 the proposed notice, Defendants shall file a response to Plaintiffs’

                 proposed notice within seven days of service.

           DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 19th day of

   March 2021.




   Copies furnished counsel via CM/ECF




                                               13
